t c memo united_states tax_court dale h and edith littlefield sundby petitioners v commissioner of internal revenue respondent docket no filed date dale h and edith littlefield sundby pro sese michael s hensley kevin m brown james a nelson and jeffrey a schlei for respondent memorandum opinion wells chief_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue to be decided is whether petitioners are entitled to a bad_debt deduction of dollar_figure which they claimed on schedule c of their federal_income_tax return all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact and the accompanying exhibits are hereby incorporated by this reference and are found as facts in the instant case petitioners resided in san diego california when their petition was filed on date access anytime anywhere inc access was incorporated in the state of california petitioners were the sole shareholders of access on date access was renamed navis communications navis petitioners were the sole shareholders of navis navis was assigned a federal employer_identification_number on date navis’s corporate status was suspended by the california franchise tax board on date search2000 was incorporated in the state of california petitioner dale h sundby mr sundby was the president of search2000 on date search2000 was renamed poweragent inc mr sundby was the president of poweragent inc the california franchise tax board suspended poweragent inc ’s corporate status on date navi sec_1petitioners failed to file a brief addressing this issue and search2000 were corporations during navis held itself out as a corporation navis was engaged in limited business activity during as reflected in a bill from a law firm a long-distance phone bill and several shipping receipts navis remained a california corporation until its corporate status was suspended on date search2000 held a board_of directors meeting and the minutes of that meeting state in part whereas the corporation desires to accept the offer of navis communications a california sole_proprietorship to sell all of its ownership rights to business plans and intellectual_property defined as workworld and poweragent resolved that the corporation purchase all rights to business plans and intellectual_property defined as workworld and poweragent for a consideration of dollar_figure on date search2000 created the following instrument in connection with the alleged purchase by search2000 of business plans and intellectual_property defined as workworld and poweragent which were owned by navis 2the bill indicated that the law firm higgs fletcher mack of san diego california performed services related to the incorporation of navis communication 3we note that petitioners stipulated that access was incorporated under the laws of the state of california and that it later changed its name to navis petitioners stipulated that navis was a corporation in we shall treat navis as a corporation petitioners have not provided this court with evidence that navis elected to be treated as a subchapter_s_corporation under sec_1362 promissory note dollar_figure date for value received search2000 inc a california corporation the maker promises to pay navis communication the holder at the offices of the holder of this note or at such other place as the holder of this note may designate the principal sum of dollar_figure together with interest on the unpaid principal balance of this note from time to time outstanding at the rate of per year until paid in full the principal sum of this note and all accrued interest thereon shall be payable on demand interest on this note shall be computed on the basis of a year of days for the actual number of days elapsed all payments by the maker under this note shall be in immediately available funds in no event shall any interest charged collected or reserved under this note exceed the maximum rate then permitted by applicable law and if any such payment is paid_by the maker then such sum shall be credited by the holder as a payment of principal all payments by the maker under this note shall be made without set-off or counterclaim and be free and clear and without any deduction or withholding for any taxes or fees of any nature whatsoever unless the obligation to make such deduction or withholding is imposed by law the maker shall pay and save the holder harmless from all liabilities with respect to or resulting from any delay or omission to make any such deduction or withholding required_by_law whenever any amount is paid under this note all or part of the amount_paid may be applied to principal premium or interest in such order and manner as shall be determined by the holder in its discretion in the event of any actual or deemed entry or any order for relief with respect to the maker under the federal bankruptcy code this note all interest thereon and all other_amounts payable hereunder shall automatically become and be due and payable without presentation demand protest or any notice of any kind all of which are hereby expressly waived by the maker the maker agrees to pay on demand all costs of collection including reasonable attorneys’ fees incurred by the holder in enforcing the obligations of the maker under this note no delay or omission on the part of the holder in exercising any right under this note shall operate as a waiver of such right or of any other right of such holder nor shall any delay omission or waiver on any one occasion be deemed a bar to or waiver of the same or any other right on any future occasion none of the terms or provisions of this note may be excluded modified or amended except by a written instrument duly executed on behalf of the holder expressly referring to this note and setting forth the provision so excluded modified or amended all rights and obligations hereunder shall be governed by the laws of the sate of california search2000 inc by signed dale sundby name dale sundby title chairman and ceo neither petitioners nor navis reported on any federal_income_tax return the sale of a business plan or intellectual_property rights neither petitioners nor navis reported on any federal_income_tax return the sale of poweragent or workworld moreover navis did not file a federal_income_tax return for additionally there is no evidence suggesting that workworld had any value moreover there is no evidence to suggest that the promissory note was ever sold transferred or otherwise conveyed to petitioners by navis neither petitioners nor navis reported on any federal_income_tax return interest_income arising from the sale of a business plan or intellectual_property neither petitioners nor navis reported on any federal_income_tax return interest_income arising from the sale of poweragent or workworld petitioners claimed a bad_debt deduction on schedule c of their federal_income_tax return on schedule c mr sundby indicated that his principal business was that of a lender reporting income on the cash_basis mr sundby also indicated that he did not materially participate in the operation of this business_discussion petitioners bear the burden of proving that they are entitled to their claimed bad_debt deduction rule a 503_us_79 to avail themselves of a bad_debt deduction pursuant to sec_166 sec_7491 does not apply in the instant case to shift the burden_of_proof to respondent because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 sec_166 bad_debts a general_rule -- wholly worthless debts --there shall be allowed as a deduction any debt which becomes worthless within the taxable_year partially worthless debts --when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the continued petitioners must prove a bona_fide debt existed between them and search2000 and the debt became worthless in the year in which they claimed the deduction see also 74_tc_476 kim v commissioner tcmemo_1995_598 hotel continental inc v continued part charged off within the taxable_year as a deduction b amount of deduction --for purposes of subsection a the basis for determining the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property d nonbusiness debts -- general_rule --in the case of a taxpayer other than a corporation-- a subsection a shall not apply to any nonbusiness_debt and b where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year nonbusiness_debt defined --for purposes of paragraph the term nonbusiness_debt means a debt other than- a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business commissioner tcmemo_1995_364 affd without published opinion 113_f3d_1241 9th cir a bona_fide debt is a debt which arises from a debtor- creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs see dixie dairies corp v commissioner supra pincite the existence of a bona_fide debtor- creditor relationship may be determined by examination of all relevant facts 54_tc_905 in deciding whether a bona_fide debt existed we may consider a number of factors including whether evidence_of_indebtedness exists such as a note whether any collateral or security is requested whether a demand for repayment has been made whether the parties’ records reflect the transaction as a loan whether any repayments have been made and whether any interest was charged see kim v commissioner supra see also dixie dairies corp v commissioner supra 48_tc_374 affd 415_f2d_519 9th cir bragg v commissioner tcmemo_1993_479 however formal indicia of debt are not in themselves sufficient to establish a bona_fide indebtedness hotel continental inc v commissioner supra the alleged debt transaction requires close scrutiny to determine whether the parties were engaged in an arm’s-length transaction because petitioners controlled both corporations see baldwin v commissioner tcmemo_1993_433 see also ludwig baumann co v commissioner tcmemo_1961_271 affd 312_f2d_557 2d cir in the instant case petitioners have failed to prove their entitlement to the bad_debt deduction claimed on their return petitioners have failed to prove that search2000 and navis were engaged in an arm’s-length transaction or that navis and search2000 ever entered into a valid debtor-creditor relationship see rule a while the record contains a promissory note and the minutes of the date search2000 board_of directors meeting authorizing search2000 to purchase the alleged workworld and poweragent business plans and intellectual_property from navis the record contains no evidence other than the promissory note that the alleged transaction actually took place moreover there is no evidence that the note was acquired transferred or otherwise conveyed by navis to petitioners who are claiming the bad_debt deduction on schedule c of their personal return 6mr sundby was the president of both search2000 and navis in the minutes of the date search2000 board_of directors meeting indicate that petitioners and mr j tim konold were on the search2000 board_of directors moreover the promissory note indicates that mr sundby was the chairman and ceo chief_executive_officer of search2000 the california franchise tax board’s records list mr sundby as the only officer or director of both search2000 later poweragent inc and navis neither navis nor petitioners reported the sale of the alleged business plan and intellectual_property on its or their federal_income_tax return there is no indication that navis even filed a federal_income_tax return for petitioners have not shown that the alleged business plan and intellectual_property poweragent and workworld had any value petitioners have not presented this court with any evidence that the alleged business plan and intellectual_property even existed the promissory note a demand note lacks a date of maturity and does not require regular_interest and principal payments to be made there is no evidence that search2000 made any interest or principal payments on the promissory note moreover there is no evidence that either navis or petitioners demanded payment from search2000 there is no evidence that either navis or petitioners required search2000 to provide collateral for the promissory note petitioners have failed to show that when the promissory note was created there was a genuine intention to create a bona_fide debt 7petitioners alleged on their federal_income_tax return that mr sundby was a lender petitioners must prove that mr sundby was in a trade_or_business and that the alleged debt was connected to that trade_or_business in order to take their claimed deduction sec_166 see 480_us_23 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit moreover on schedule c of their federal_income_tax return petitioners indicated that mr sundby did not continued assuming arguendo that petitioners were able to prove that a bona_fide debt was created with respect to the date transaction petitioners still would not be entitled to the bad_debt deduction petitioners have failed to show that they are entitled to deductions that on their face would be allowable to navis if at all the promissory note was made between search2000 and navis because navis was incorporated under the laws of the state of california and there are other indicia of its separate status we shall treat it as a separate_entity see 319_us_436 since the promissory note was made payable to navis it is navis that would be entitled to the bad_debt deduction if any were to be allowed and petitioners have not shown that the note was transferred to them personally moreover petitioners have not shown that any s_corporation_election was in effect for navis for the year in issue on the basis of the foregoing we hold that petitioners may continued materially participate in the business of lending petitioners have not provided this court with any evidence which supports their contention that mr sundby was in the trade_or_business of being a lender during or petitioners have failed to show that mr sundby continually or regularly engaged in lending for income or profit even though mr sundby was president of both search2000 and navis full-time service to a corporation does not necessarily amount to engaging in a trade_or_business other than the trade_or_business of being an employee see 373_us_193 not claim a deduction for a bad_debt pursuant to sec_166 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent 8having held that petitioners have failed to show that a bona_fide debt exists we need not decide whether the claimed debt became worthless in
